EXHIBIT 10.3

 

SHARE PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

EOS INC.

AS PURCHASER

 

AND

 

YANG YU CHENG

AS VENDOR

 

REGARDING THE ACQUISITION OF ALL ISSUED AND OUTSTANDING SHARES OF EMPEROR STAR
INTERNATIONAL TRADE CO., LTD.

 

MAY 3, 2017

 



 

   



 



Table of Contents

 

Article

 

Page

 

 

 

 

 

1 Interpretation

3

 

1.1 Definitions

3

 

1.2 Headings

4

 

1.3 Extend Meanings

4

 

1.4 Accounting Principles

5

 

1.5 Currency

5

 

1.6 Schedules

5

 

 

 

 

 

2 Purchase of Shares

5

 

2.1 Purchase of Shares

5

 

2.2 Closing

5

 

 

 

 

 

3 Representations and Warranties

5

 

3.1 Representations and Warranties of the Vendor

5

 

3.2 Survival of Vendor’s and Shareholder’s Representations and Warranties

10

 

3.3 Representations and Warranties of the Purchaser

10

 

3.4 Survival of the Purchaser’s Representations and Warranties

10

 

 

 

 

 

4 Covenants

10

 

4.1 Taxes

10

 

4.2 Covenants of the Vendor and Shareholders

11

 

4.3 Covenants of the Purchaser

12

 

4.4 Financial Reporting

12

 

4.5 Employment Agreements

12

 

4.6 Non-Competition Provisions

12

 

4.7 Independent Appraisal

13

 

 

 

 

 

5 Conditions

13

 

5.1 Conditions for the Benefit of the Purchaser

13

 

5.2 Conditions for the Benefit of the Vendor

15

 

 

 

 

 

6 General

 16

 

6.1 Further Assurances

16

 

6.2 Time of the Essence

16

 

6.3 Commissions

16

 

6.4 Legal and Accounting Fees

16

 

6.5 Public Announcements

17

 

6.6 Benefit of the Agreement

17

 

6.7 Entire Agreement

17

 

6.8 Amendments and Waiver

17

 

6.9 Assignment

17

 

6.10 Notices

17

 

6.11 Governing Law

18

 

6.12 Attornment

18



 


  2

   



 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT is dated the 3rd day of May, 2017

 

Between:

 

EOS Inc.,

a corporation incorporated under the laws of the STATE OF NEVEDA, USA

(Hereinafter referred to as the “Purchaser”)

 

-And-

 

YANG YU CHENG,

a businessman residing in Taipei, Taiwan R.O.C.

(Hereinafter collectively referred to as the “Vendor”)

 

WHEREAS the Purchaser has agreed to purchase the Shares from the Vendor, and the
Vendor has agreed to sell the Shares to the Purchaser, upon and subject to the
terms and condition hereof;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the parties hereto as follows:

 

ARTICLE 1

INTERPRETATION

1.1 Definitions

 



 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

 

 

 

(a) “Agreement” means this agreement and all amendments made hereto by written
agreement amongst the Purchaser and the Vendor;

 

 

 

 

(b) “Shares” means all of the issued and outstanding shares of the Emperor Star
International Trade Co., Ltd.;

 

 

 

 

(c) “Bill of Sale and General Conveyance” means the form of Bill of Sale and
general Conveyance attached hereto as Schedule ”C”;

 

 

 

 

(d) “Business Day” means a day other than Saturday, Sunday, or statutory holiday
in Las Vegas;



 



  3

   



 



 

(e) “Closing Date” means May 3, 2017, or such other date as may be agreed to in
the writing amongst the Purchaser and the Vendor, or as may be required by the
Exchange or the Taiwan Government;

 

 

 

 

(f) “Effective Date” means the Closing Date or such earlier date agreed to by
the Parties.

 

 

 

 

(g) “Employment Agreement” means the form of Employment Agreement attached
hereto as Schedule ”D”;

 

 

 

 

(h) “Exchange” means OTC Markets OTCQB Exchange;

 

 

 

 

(i) “Independent Appraisal” means the independent appraisal of the Shares to be
obtained by the Purchaser in accordance with Section 4.9 hereof;

 

 

 

 

(j) “Purchaser” means EOS Inc.;

 

 

 

 

(k) “Vendor” means Yang Yu Cheng;

 

 

 

 

(l) “Vendor’s Business” means the business and undertaking operated and
conducted by Emperor Star International Trade Co., Ltd. as of the Effective Date
and the date of this Agreement, including the provisioning and supplying of
health food and personal care products.

 

 

 

 

(m) “Vendor’s Financial Statements” means the balance sheet and statement of
income of Emperor Star International Trade Co., Ltd. for the fiscal period ended
in the Effective Date attached hereto as Schedule “B”



 

1.2 Headings

 

Insertions of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder”, and similar expression refer to this
Agreement and not to any particular Article, Section or other portion hereof and
include any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles and
Sections are to Articles and Sections and Agreement.

 

1.3 Extended Meanings

 

In this Agreement, unless the context requires otherwise, words importing the
singular number only shall include the plural and vice versa, words importing
the masculine gender shall include the feminine and neuter genders and vice
versa, and words importing persons shall include, partnerships, associations,
trusts, unincorporated organizations and corporations.




  4

   



 

1.4 Accounting Principles

 

Wherever in this Agreement reference is made to a calculation to be made in
accordance with generally accepted accounting principles from time to time
approved by the USA Institute of Chartered Accountants, or any successor
institute, applicable as at the date on which such calculation is made or
required to be made in accordance with generally accepted accounting principles.

 

1.5 Currency

 

All references to currency herein are to lawful money of the United States
unless otherwise stated.

 

1.6 Schedules

 

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof;

 



 

Schedule “A”- Vendor’s financial Statements;

 

 

 

Schedule “B”- Form of Bill of Sale and General Conveyance;

 

 

 

Schedule “C”- Form of Employment Agreement;



 

ARTICLE 2

PURCHASE OF SHARES

 

2.1 Purchase of Shares

 

(1) The Vendor shall sell and transfer the Shares to the Purchaser, and the
Purchaser shall purchase and acquire the Shares from the Vendor, for and in
consideration of USD$30,562.00 in cash, upon and subject to the terms and
conditions hereof.

  

2.2 Closing

 

The sale and transfer of the Shares shall be completed on the Closing Date
concurrently at the offices of the Purchaser.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Vendor

 

The Vendors and Shareholders jointly and severally represent and warrant to the
Purchasers as follows:




  5

   



 

(a) The Vendor

 



 

I. is a corporation duly organized, validly existing and in good standing under
the laws of jurisdiction of its incorporation;

 

 

 

 

II. has all requisite legal power and authority and the legal right to operate
and conduct the Vendor’s Business;

 

 

 

 

III. is in compliance with its articles of incorporation, by-laws or other
corporate documents, as the case may be;

 

 

 

 

IV. is in compliance with all other applicable requirements of the law in each
jurisdiction where it carries on the Vendor’s business; and has all permits from
or by, has made all necessary filings with, and has given all necessary notices
to, the extent required for such ownership, operation and conduct, except for
permits which can be obtained by the taking of ministerial action to secure the
grant or transfer thereof;



 

(b) The execution, delivery and performance of the Vendor of this Agreement and
the consummation of the transactions contemplated hereby;

 



 

I. are within the Vendor’s corporate powers;

 

 

 

 

II. have been duly authorized by all necessary corporate action, including
without limitation, the consent and approval of the requisite number of
percentage of directors and shareholders of the Vendor;

 

 

 

 

III. do not and will not:



 



 

 

A. contravene the Vendor’s articles of importance, bylaw, resolutions of its
directors and shareholders or other comparable governing document;

 

 

 

 

 

 

B. violate any other applicable requirement of law, or any order or decree of
any applicable governmental authority or arbitrator;

 

 

 

 

 

 

C. conflict with or result in the breech of, or constitute a default under, or
result in or permit the termination or acceleration if, any contractual
obligation of the Vendor; or

 

 

 

 

 

 

D. result in the creation or imposition of any lien, encumbrance or charge upon
the Shares; and



 



 

IV. do not require the consent of, authorization by, approval of , notice to ,
or filing or registration with, any governmental authority or any other person,
other than those which have been or will be delivered on the Closing date to the
Purchaser, and each of which from and after the Closing Date is and will be in
full force and effect;



 



  6

   



 

(c) this Agreement has been, and each of the closing documents to which the
Vendor is a party will have been, upon delivery thereof pursuant hereto, duly
executed and delivered by the Vendor as required; and this Agreement is and the
closing documents to which the Vendor is a party will be, when delivered
hereunder, legal, valid and binding obligations of the Vendor, enforceable
against it in accordance with their term, except as and enforcement of such
terms may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws, both state and federal,

 

Affecting the enforcement of creditor’s right or remedies in general from time
to time in effect and the exercise by counts of equitable powers or their
application of public principles of public policy;

 

(d) The Shares, taken as a whole, constitute substantially all of the issued and
outstanding shares of the Vendor;

 

(e) the Vendor is the legal and beneficial owner of all of the Shares, with
title thereto, free and clear of all mortgages, security interests, claims,
liens, charges, encumbrances or restrictions of any kind whatsoever;

 

(f) no other person has any written or verbal agreement, option, understanding
or commitment, or any right or privilege capable of becoming an agreement, for
the purchase from the Vendor of any the Shares;

 

(g) the Vendor’s Financial Statements (1) accurately and fairly set out and
disclose the financial position of the Vendor, including the relation to the
Shares and the Vendor’s Business, as at the Effective Date, and (2) have been
prepared in accordance with generally accepted accounting principles
consistently applied;

 

(h) since closing date, there has been no change in the affairs, business,
prospects, operations or condition of the Shares and the Vendor’s Business,
financial or otherwise, whether arising as a result if any legislative or
regulatory change, revocation of any license or right to do business, fire,
explosion, accident, casualty, labour trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise, except changes occurring in
the ordinary course of business which changes have not had, nor are expected to
have, a material adverse effect on the organization, business, properties,
prospects, or financial condition of the Shares and the Vendor’s Business;

 

(i) there are no pending or, to the best knowledge of the Vendor, threatened
actions, investigations or proceedings affecting the Shares or the Vendor’s
Business before and court, governmental authority or arbitrator; and the
performance of any action by the Vendor required or contemplated by this
Agreement is not restrained or enjoined (either temporarily, preliminarily, or
permanently), and no material adverse effect is expected to result from or be
imposed by any court, governmental authority or arbitrator, by or from any of
the foregoing transactions;

 



  7

   



 

(j) The Vendor as not made any untrue, inaccurate or misleading statement, claim
or commitment, and has not made any misrepresentation of any fact or
circumstance whatsoever, to any third party in relation to the Shares and
Vendor’s Business;

 

(k) The Vendor is not (1) a party to any contractual or contingent obligation
the compliance with would have a material adverse effect on the Shares and
Vendor’s Business, or The performance of which by any thereof, either
unconditionally or upon the happening of an event, will result in the creation
of a lien, charge or encumbrance on the Shares and the Vendor’s Business or
which would impair the exclusive use and enjoyment thereof, or (2) subject to
any charter or corporate restriction which has a material adverse effect on the
Shares and the Vendor’s Business;

 

(l) the Vendor is not in default under or with respect to any contractual
obligation or contingent obligation owned by it and, to the best knowledge of
the Vendor, no other party is in default under or with respect to any
contractual obligation or contingent obligation owned to it; and all of the
contracts comprising part of the Shares and the Vendor’s Business are in full
force and effect and enforceable against the other parties thereto in accordance
with their respective terms, and there are no defaults or notices of default in
respect thereof;

 

(m) There is no requirement of law the compliance with which by the Vendor would
have a material adverse effect on the Shares and the Vendor’s Business;

 

(n) the Shares and the Vendor’s Business are insured against loss, destruction
and damage by insurance policies customarily carried in respect to similar
assets and business, and such insurance policies will be continued in full force
and effect up to the Closing Date; all policies of insurance of any kind or
nature owned by or issued to the Vendor, including without limitation, policies
of life, fire, theft, product liability, public liability, property damage and
other casualty, employee fidelity, worker’s compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and is customarily carried by companies of the
size and character of the Vendor;

 



  8

   



 

(o) the Shares and the Vendor’s Business have been operated in the ordinary and
normal course since the Effective Date and will be operated in the ordinary and
normal course after the date hereof and up to the Closing Date; the Vendor
covenants and agrees to use all commercially reasonable efforts to preserve
intact the Shares and the Vendor’s Business, preserve the relationship with all
existing customers and vendors, perform all of its contractual obligation as
such obligations affect the Shares and the Vendor’s Business, including keeping
all required licenses and permits current and in good standing with the vendors
or licensors thereof, and not to enter into any new contracts, agreements or
other obligations affecting the Shares and the Vendor’s Business, other than the
ordinary course of business, without the prior written approval of the
Purchaser, up to the Closing Date;

 

(p) the Vendor has the legal and beneficial right, title, estate an interest,
free and clear of any and all liens, charges, encumbrances or rights or claims
of others, in and to all license, permits, patents rights, patents applications,
trademarks, trademark applications, copyright applications, franchises, and all
other technology and intellectual property required to operate and conduct the
Vendor’s Business; and for greater certainty the Purchaser shall acquire
pursuant to this Agreement all of the Vendor’s and the Vendor’s Business and the
exclusive rights thereto including all rights to grant licenses to third
parties, together with the legal and beneficial right to submit application or
registration of all such knowledge, concepts and ideas in the Purchaser’s name;

 

(q) the Vendor has complied with and kept current and in good standing all
customer and support service warranties, agreements, liabilities, trade payables
and other obligations related to the Shares and the Vendor’s Business;

 

(r) there are no transfer fees payable to any governmental authority or any
other third party respect to the sale and transfer of the Shares and the
Vendor’s Business pursuant to this Agreement;

 

(s) neither this Agreement nor any closing document, schedule, list,
certificate, declaration under oath or written statement now or hereafter
furnished by the Vendor to the Purchaser in connection with the transactions
contemplated by this agreement contains or will contain any untrue statement or
representation of a material fact on the part of the Vendor omits or will omit
on behalf of the Vendor to state a material fact necessary to make any such
statement or representation therein or herein contained not misleading; and

 

(t) the Vendor has no information or knowledge of any fact not communicated to
the Purchaser and relating to the Shares and the Vendor’s Business which, if
know to the Purchaser, might reasonably be expected to deter the Purchaser from
entering into this Agreement or from completing the transactions contemplated by
this Agreement; and all facts known to the Vendor and Shareholders which are
material to an understanding of the Shares and the Vendor’s Business have been
disclosed to the Purchaser.

 



  9

   



 

3.2 Survival of Vendor’s and Shareholder’s Representations and Warranties

 

The representations and warranties of the Vendor set forth in Section 3.1 are
joint and several and shall continue in full force and effect for the benefit of
the Purchaser for a period of five (5) years from the Closing Date.

 

3.3 Representations and Warranties of the Purchaser

 

The Purchaser represents and warrants to the Vendor that:

 



(a) The Purchaser is a corporation, organized and subsisting under the laws of
the Las Vegas, with the corporate power to own its assets and to carry on its
business, and has make all necessary filings under applicable corporate
securities and taxation laws or any other laws to which it is subject;

 

 

(b) Neither the entering into nor the delivery of this Agreement nor the
completion if the transactions contemplated hereby the Purchaser will result in
the violation of;



 



 

i. Any of the provisions of the constating documents or by-laws of the
Purchaser;

 

 

 

 

ii. And agreement or other instrument to which the Purchaser is a party or by
which the Purchaser is bound; or

 

 

 

 

iii. Any applicable law, rule or regulation; and



 



(c) The Purchaser is a qualifying reporting issuer with the Securities and
Exchange Commission in the United State of America, and to its knowledge is not
in default of any materials required of or obligation under securities
legislation of such jurisdictions.



 

3.4 Survival of the Purchaser’s Representations and Warranties

 

The representations and warranties of the Purchaser set forth in section 3.3
shall continue in full force and effect for the benefit of the Vendor for a
period of five (5) years from the Closing Date.

 

ARTICLE 4 COVENANTS

 

4.1 Taxes

 

The Purchase dose not assume and shall not be liable for any taxes whatsoever
under or pursuant to applicable Taiwan, or United Stated taxation laws or any
other taxes whatsoever which maybe or become payable or the Vendor or the
Vendor’s Business including, without limiting the generality of the foregoing,
any taxes resulting from or arising as a consequence of the transfer of the
Shares by the Vendor to the Purchaser herein contemplated, and the Vendor and
Shareholders shall jointly and severally indemnify and save harmless the
Purchaser from and against all such taxes.

 



  10

   



 

4.2 Covenants of the Vendor

 



(1) The Vendor shall ensure that the representations and warranties of the
Vendor herein are true and correct on the Closing Date and the conditions of
closing for the benefit of the Purchaser have been performed or complied with on
or before the Closing Date.

 

 

(2) The Vendor shall indemnify and save harmless the Purchaser from and against
all losses, damages or expenses directly or indirectly suffered by the Purchaser
(except consequential damages) resulting from any breech of any covenant of the
Vendor contained in the Agreement or, subject to Section 3.2 from any inaccuracy
or misrepresentation in any representation or warranty set forth in Section 3.1.

 

 

(3) The Vendor shall permit the Purchaser, through its agents and
representatives, to make such reasonable investigation prior to the Closing Date
of the Shares and the Vendor’s Business and of the Vendor’s financial and legal
condition as the Purchaser considers necessary or advisable to familiarize
itself with the Vendor’s Business and other matters, and the Vendor shall supply
any and all document records of the Vendor to the Purchaser and its agents and
representatives as they may reasonably require. The Vendor shall also permit the
inspection of the Vendor’s Business of the Vendor prior to the Closing Date by
such federal, provincial, or municipal authorities as the Purchaser may require.
Such investigations and inspections shall not however, affect or mitigate the
Vendor and the Shareholder’s covenants, representations and warranties hereunder
which shall continue in full force and effect.

 

 

(4) The Vendor shall, at the request of the Purchaser and at the Purchaser’s
cost, execute and deliver any instruments, including but not limited to
assignment of patents, patent right, trademarks, copy rights, suitable for
registration with the appropriate governmental authority, to allow the Purchaser
to perfect its interests in the tangible and intangible Assets conveyed pursuant
to this Agreement.

 

 

(5) The Vendor each understand and acknowledge that the EOS Inc. Shares (and any
securities issued upon exercise thereof) will be subject to resale restrictions
imposed by the applicable securities legislation and regulatory authorities,
including the minimum four month holding period applicable under Multilateral
Instrument 45-102 “ Resale of Securities” The Vendor each further acknowledge
that such regulatory will require a legend to be placed on certificates
representing the EOS Inc. Shares with respect to such resale restrictions.



 



  11

   



 

4.3 Covenants of purchaser

 



(1) The Purchaser will ensure that the representations and warranties of the
Purchase herein are true and correct on the Closing Date and that the condition
of the closing for the benefit of the Vendor has been performed or complied with
on or before the Closing Date.

 

 

(2) The Purchaser jointly and severally shall indemnify and save harmless the
Vendor from and against all losses, damages or expenses directly or indirectly
suffered by the Vendor except consequential damages resulting from and breech of
any covenant of the Purchaser contained in this Agreement or, subject to Section
3.4 from any inaccuracy or misrepresentation in any representation or warranty
set forth in Section 3.3



 

4.4 Financial Reporting

 

Not with standing any provision of this Agreement, the Purchaser may report in
its financial statements from the Effective Date the gross revenue and expenses
relating to the Vendor’s Business.

 

4.5 Employment Agreements

 



(1) The Purchaser and the Vendor hereby covenant and agree, on the Closing Date
and effective and of the Effective Date that the key personnel will execute and
deliver the Employment Agreements on the terms and conditions in Schedule “D”

 

 

(2) The Purchaser may cause EOS Inc. to execute and deliver the Employment
Agreements on its behalf, in which case the Shareholders will be employees of
EOS Inc.



 

4.6 Non- Competition Provisions

 



(1) The Vendor covenants and agrees that during the period commencing on the
Effective Date and ending five (5) years after the Closing Date, it will not,
nor will it permit its officers, directors or employees, either directly or
indirectly, engage in or conducts any business that is directly competitive to
the Vendor’s Business or any other business conducted by the Purchaser as at the
Closing Date.

 

 

(2) The Employment Agreements to be executed between the Purchaser and the key
personnel shall also contain a non-competition provision pursuant to which the
key personnel will agree not to compete with the Purchaser for a period of
two(2) years commencing on the date that the key personnel cease to be employees
of the Purchaser, and that the key personnel will not be employed by, either
directly or indirectly, carry on or be engaged or concerned or interested or
assist any other person, corporation, and any other form of business
association, which carries on any business that is directly competitive to the
Vendor’s Business or any other business conducted by the Purchaser as at the
Closing Date.



 



  12

   



 

4.7 Independent Appraisal

 

On or before the Closing Date, the Purchaser shall obtain an independent
appraisal of the Shares (the “Independent Appraisal”). The Independent Appraisal
will be required by the Exchange. The Independent Appraisal shall be conducted
by a qualified appraiser of the Shares and business in the nature of the
Vendor’s Business and acceptable to each of the Purchaser and the Vendor, both
acting reasonably, and the Exchange.

 

ARTICLE 5 CONDITIONS

 

5.1 Conditions for the benefit of the Purchaser

 



(1) The transfer by the acquisition by the Purchaser of the Shares is subject to
the following conditions which are for the exclusive benefit of the Purchaser to
be performed or complied with on or before the Closing Date:



 



 

(a) The representations and warranties of the Vendor set forth in Section 3.1
shall be true and correct on the Closing Date with the same force and effect as
if made at and as of such time:

 

 

 

 

(b) The Vendor shall have performed or complied with all if the terms, covenants
and conditions of this Agreement to be performed or complied with by the Vendor
of or before the Closing Date;

 

 

 

 

(c) The Purchaser shall be furnished with such certifications, affidavits or
statutory declaration of the Vendor as the Purchaser may reasonably think
necessary in order to establish that the terms, covenants and conditions
contained in this Agreement to have been performed or complied with by the
Vendor as the case may be, on or before the Closing Date have been performed and
complied with and that the representations and warranties of the Vendor herein
given are true and correct on the Closing Date;

 

 

 

 

(d) No material change with respect to the Shares and the Vendor’s Business
shall have occurred between the date of signing of this Agreement and the
Closing Date;

 

 

 

 

(e) All necessary steps and proceedings shall have been completed on order for
the Shares to be duly and regularly transferred to and registered in the name



 



  13

   



 



 

(f) The execution, delivery and performance by the Vendor of this Agreement and
the consummation of the transactions contemplated hereby shall have been duly
authorized by all necessary corporate action, including, without limitation, the
consent and approval of the requisite number or percentage of directors and
Shareholders of the Vendor;

 

 

 

 

(g) The consummation of the transactions contemplated hereby shall have been
approved by the applicable foreign investment regulatory agency or commission,
and any other applicable government or regulatory authority in Taiwan;

 

 

 

 

(h) The Vendor shall have duly executed and delivered the Bill of Sale and
General Conveyance and shall have delivered actual and physical possession of
the Shares to the Purchaser on the direction of the Purchaser;

 

 

 

 

(k) The Purchaser completes all due diligence investigation, the result of which
are satisfactory to the Purchaser in its sole discretion; and

 

 

 

 

(l) The form and legality of all matters incidental to the transfer by the
Vendor and the acquisition by the Purchaser of the Shares shall be subject to
the approval of the Purchaser’s legal counsel, acting reasonably.



 



(2) In case any term or covenant of the Vendor or condition to be performed or
complied with for the benefit of the Purchaser on or before the Closing Date
shall have been performed or complied with on or before the Closing Date, the
Purchaser may, without limiting any other right that it may have, as its sole
option, either;



 



 

(a) Rescind this Agreement by notice to the Vendor and the Shareholder, and in
such event the Purchaser shall be released from all obligations here under or

 

 

 

 

(b) Waive compliance with any such term, covenant or condition in whole or in
part on such terms as may be agreed upon without prejudice to any of its right
of rescission in the event of non-performance of any other term, covenant or
condition in whole or in part;



 

and, if the Purchaser rescinds this Agreement pursuant to Section 5.1(2)(a) and
the term, covenant or condition for which the Purchase has rescinded this
Agreement was one that the Vendor had covenanted, pursuant to Section4.2(1), to
ensure had been performed or complied with, the Vendor shall be jointly and
severally liable to the Purchaser for any losses, damages or expenses incurred
by the Purchaser as a result of such a breech; provided however that the Vendor
shall not be liable for any punitive, incidental, consequential or special
damages arising therefrom.




  14

   



 

5.2 Conditions for the Benefit of Vendor

 



(1) The transfer by the Vendor and the acquisition by the Purchaser of the Asset
are subject to the following conditions which are for the exclusive benefit of
the Vendor to be performed or complied with on or before the Closing Date;



 



 

a) The representations and warranties of the Purchaser set forth in Section 3.3
shall be true and correct on the Closing Date with the same force and effect as
if made at and as of such time;

 

 

 

 

b) The Purchaser shall have performed or complied with all of the terms,
covenants and conditions of this Agreement to be performed or complied with by
the Purchaser on or before the Closing Date;

 

 

 

 

c) The Vendor shall be furnished with such certificates, affidavits or statutory
declarations of the Purchaser or of officers of the Purchaser as the Vendor may
reasonably think necessary in order to establish that the terms, covenants and
conditions contained in this Agreement to have been performed or complied with
by the Purchaser on or before the Closing Date have been performed and complied
with, and that the representations and warranties of the Purchaser herein given
are true and correct on the Closing Date;

 

 

 

 

d) All necessary stops and proceedings shall have been taken to permit the EOS
Inc. Shares to be duly and regularly issued to the Vendor;

 

 

 

 

e) The EOS Inc. Shares shall have been conditionally approved for listing by the
Exchange, and subject to any other conditions or restrictions imposed by the
Exchange or any other applicable securities regulatory authority; and

 

 

 

 

f) The form and legality of all matters incidental to the transfer by the Vendor
and the acquisition by the Purchaser of the Shares and issuance and listing of
the EOS Shares shall be subject to the approval of the Vendor’s legal council,
acting reasonably.



 



2) In case any term or covenant of the Purchaser or condition to be performed or
complied with for the benefit of the Vendor on or before the Closing Date shall
not have been performed or complied with on or before the Closing Date, the
Vendor may, without limiting any other right it may have, at its sole option,
either:



 



 

a) Rescind this Agreement by notice to the Purchaser, and in such event the
Vendor shall be released from all obligations hereunder except for the loan
pursuant to Section 4.7; or



 



  15

   



 



 

b) Waive complied with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its rights of
rescission its rights of rescission in the event of non-performance of any other
term, covenant or condition in whole or in part; and if the Vendor, rescinds
this Agreement pursuant to Section 5.2(2)(a) and the term, covenant or condition
for which the Vendor has rescinded this Agreement was one that the Purchaser had
covenanted, pursuant to Section 4.3(1), to ensure had been performed to complied
with, the Purchaser shall be liable to the Vendor for any losses, damaged or
expenses incurred by the Vendor as the result breech; provided however that the
Purchaser shall not be liable for any punitive, incidental, consequential or
special damages arising therefrom.



 

ARTICLE 6

GENERAL

 

6.1 Further Assurances

 

The Purchaser, and the Vendor shall from time to time execute and deliver all
such further documents and instrument and dl all acts and thins such as the
other party may, either before or after the Closing Date, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement

 

6.2 Time of the Essence

 

Time shall be of the essence of this Agreement.

 

6.3 Commissions

 

The Vendor shall indemnify and save harmless the Purchaser from and against any
claims whatsoever for any commission or other remuneration payable or alleged to
be payable to any person in respect of the transfer of the Shares, whether such
person purports to act have acted for the Vendor or the Purchaser in connection
with the transfer of the Shares.

 

6.4 Legal and Accounting Fees

 

Each of the parties hereto shall pay their respective legal and accounting costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.




  16

   



 

6.5 Public Announcements

 

No public announcement or press release concerning the transfer of Assets shall
be made by the Vendor or the Purchaser without the prior consent and joint
approval of the Vendor and the Purchaser.

 

6.6. Benefit of the Agreement

 

This Agreement shall ensure to the benefit of and be binding upon the respective
heirs, executers, administrators, successors and permitted assigns of the
parties hereto.

 

6.7 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties, hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express implied or statutory, between the parties other
than as expressly set forth in this Agreement.

 

6.8 Amendments and Waiver

 

No modification or amendment to this Agreement shall be valid or binding unless
set forth in writing and duly executed by all of the parties hereto and no
waiver of any breech of any term or provision of this agreement shall be
effective or binding unless made in writing, and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

 

6.9 Assignment

 

This Agreement may not be assigned by any of the parties hereto.

 

6.10 Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:




  17

   



 

To the Vendor:

 

VAT (Vendor)

 

Attention:

 

Yang Yu Cheng

RM. 519, 5F, NO. 372, Linsen N. Rd.,

Zhongshan Dist.

Taipei City 104, Taiwan

 

To the Purchaser:

 

EOS Inc.

 

Attention:

 

Yang Yu Cheng

RM. 519, 5F, NO. 372, Linsen N. Rd.,

Zhongshan Dist.

Taipei City 104, Taiwan

 

Or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or communication given by personal delivery shall be conclusively deemed to be
given on the day of actual delivery thereof and, if given by registered mail
and, if given by electronic communication, on the day of the transmittal thereof
if given during the normal business hours of the recipient and on the Vendors
Business Day during which such normal business hours next occur if not given
during such hours on any day. If the party giving any demand, notice or
communication shall not be mailed but shall be given by personal delivery or by
electronic communication.

 

6.11 Government Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Taiwan, Republic of China Applicable therein.

 

6.12 Attornment

 

For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the Province of Taiwan and the courts of the Province of
Taiwan shall have jurisdiction to entertain any action arising under this
Agreement. The parties each hereby attorns to the jurisdiction of the courts of
the Province of Taiwan.

 



  18

   



 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
mentioned above.

 

 



PURCHASER:

 

VENDOR

 

 

 

 

 

EOS Inc.



Yang Yu Cheng

 

 

 

 

 

/s/



/s/

 

 



 



 

Witness



Witness

 

 

 

 

 



 

Witness



Witness

 


  19

   



 

 

SCHEDULE “C”

FORM OF EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREETMENT

 

THIS AGREEMENT made this                          of                        ,
2017

 

BETWEEN

 

EOS Inc.

a corporation carrying on business in the City of Taipei, in the Country of
Taiwan (Hereinafter called “EOS”)

 

And

 

                                    ,

an individual residing in the City of                         , In the Country
of Taiwan (Hereinafter called the “Employee”)

 

(EOS and the Employee are also referred to individually as a Party” and
collectively as the “Parties”)

 

WHEREAS the Parties are have caused EOS to engage the services of the Employee;

 

AND WHEREAS the Parties are desirous of entering into this Agreement to outline
to outline the terms and conditions applicable to the employment of the Employee
with EOS;

 

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement (the receipt and sufficiency of which are acknowledged by each
of EOS and the Employee), EOS and the Employee as follows:

 



  20

   



 

ARTICLE 1

TERM OF EMPLOYMENT

 

1.1 Term

 

The term of the employee’s employment under this Agreement (the “Term”)
commences as of the date of this Agreement and continues until this Agreement is
terminated pursuant to Article 7.

 

ARTICLE 2

EMPLOYEE’S DUTIES AND RESPONSIBILITIES

 

2.1 General Duties and Responsibilities

 

The Employee agrees that he/she will faithfully, industriously and to the best
of his/her skill, ability, experience and talents, perform all of the general
duties and responsibilities as directed from time to time by the management or
directors of EOS (collectively the “Services”).

 

2.2 Compliance with Procedures

 

In carry out the Service the Employee will comply with all policies, procedures,
rules and regulations of EOS, both written and oral, as they are changed and
adopted from time to time, and carry out the Services in a diligent, faithful
and honest manner.

 

2.3 Directions

 

The Employee agrees to take directions and instructions from the President of
EOS or from any person designated by the President of EOS.

 

2.4 No Constructive Dismissal

 

The employee acknowledges and agrees that the Services may be changed by EOS in
its sole discretion without causing termination or this Agreement. The Employee
further acknowledges and agrees that in performing the Services, the Employee
may be required by EOS to relocate and that such relocation will not cause
termination of this Agreement.

 

2.5 No Conflict

 

Throughout the Term, the Employee will serve EOS faithfully and to the best of
his ability and will devote his full working time and attention to the
performance of the Services. The Employee further agrees not to work on a part
time or independent contracting basis for any other business or enterprise
during the Term without the prior written consent of EOS which shall not be
unreasonably withheld. Should EOS grant such consent, the Employee further
acknowledges and agrees that his services to such third party must not create a
conflict of interest or potential conflict of interest vis-à-vis his duties and
responsibilities to EOS. The Employee must immediately advise EOS, in writing,
of any conflict of interest or potential conflict of interest, including but not
limited to the performance of service for a competitor of EOS or the performance
services to a third party during the regular business hours of EOS.

 



  21

   



 

2.6 Compliance with Laws

 

The Employee shall, in the performance of this Agreement, comply with all
applicable laws, regulations and orders of Canada and of any province or
political or territorial subdivision, including, but not limited to, laws,
regulations and orders pertaining to labour, wages, hours of work and other
similar provisions.

 

ARTICLE 3

DISPOSITION OF SECURITIES BY THE EMPLOYEE

 

3.1 No Trade Period

 

The Employee covenants and agrees that he will not dispose of or sell in the
market any EOS securities that the Employee beneficially, directly or indirectly
owns, or any EOS securities that the Employee exercises control or direction
over, at any time while EOS is in the process of completing a private placement
or prospectus financing (the “No Trade Period”). The No Trade Period commences
upon the issuance by EOS of the press release disclosing such financing, EOS
undertakes to promptly advise the Employee of the commencement and termination
of the No Trade Period.

 

3.2 Insider Trading

 

The Employee covenants and agrees to provide to EOS an insider trading report
within ten(10) days of disposing of selling EOS securities that the Employee
beneficially, directly or indirectly owns or EOS securities that the Employee
exercise control or direction over.

 

ARTICLE 4

CONFIDENTIAL INFORMATION AND PROPRIETARY RIGHTS

 

4.1 Confidential Information

 

For the purposes of this Agreements, “Confidential Information” means any
information, technology or technical data of or relating to EOS and its
respective affiliates associates which is of a confidential and proprietary
nature, including but not limited to trade secret, know-how, inventions,
innovations, techniques, processes, formulas, drawings, designs, products,
systems, creations, expressions, improvements, computer programs, documentation,
data, specifications, operating instructions, service manuals, technical
reports, customer lists, financial information, sales and marking plans and any
other thing or documentation whatsoever, whether copyright or copyrightable or
patentable or unpatentable.

 

4.2 Permitted Use

 

The Employee shall not make use of the Confidential Information other than as
required for the performance of the Services under this Agreement.

 



  22

   



 

4.3 Exceptions

 

The Employee shall not, without the prior written consent of EOS, divulge or
allow access to the Confidential Information to any third party, except where;

 



a) Such Confidential Information is available to the public generally in the
form disclosed; or

 

 

b) Such disclosure of the Confidential Information is compelled by applicable
law.



 

4.4 Developments

 

For the purposes of this Agreement, “Developments” means any part of the
Confidential Information which is directly related to the business of EOS, and
which the Employee either by himself or in conjunction with any third party has
conceived, made, developed, acquired, or acquired knowledge of during his
employment by EOS or which the Employee, either by himself or in conjunction
with any third party, shall conceive, make develop, acquire, knowledge of during
the Term or at any time thereafter during which he is employed by EOS.

 

4.5 Ownership of Developments

 

All Development shall become and remain the sole and exclusive property of EOS,
regardless of whether such Developments were conceived, made, developed or
acquired during the regular business hours of EOS or on the business premises of
EOS

 

4.6 Assignment of Developments

 

The Employee irrevocably, exclusively and absolutely assigns transfers and
conveys to EOS in perpetuity all world wide right, title, and interest in and to
any and all Developments, including but not limited to the right to effects any
registration in the world to protect the foregoing rights. EOS shall have the
sole, absolute and unlimited right throughout the world to protect the
Development by patent, copyright, industrial design, trademark, or otherwise and
to make, have made, use, reconstruct, repair, modify, reproduce, publish,
distribute, and sell the Developments, in whole or in part, or combine the
Developments with any other matter, or not use the Developments at all as EOS
see fit.

 

4.7 Waiver or Moral Rights

 

The Employee irrevocably waives in favour of EOS, its successors, assigns and
licenses, the Employee’s moral rights and those of his employees and agents, if
any, in all Developments created or produced pursuant to the Agreement.

 



  23

   



 

4.8 Further Assurance

 

The Employee agrees that, both before and after the termination of this
Agreement, the Employee shall perform such further acts and execute and deliver
further instruments, writings, documents, and assurances (including, without
limitation, specific assignments and other documentation which may be required
anywhere in the world to register evidence of ownership of the rights to
assigned pursuant hereto) as EOS shall reasonably require in order to give full
effect to the true intent and purpose of the assignment made under Article 4.6

 

4.9 Survival

 

The provisions of this Article 4 shall survive termination of this Agreement and
endure to the benefit of and be binding upon the Parties hereto, their
respective heirs, executors, administrators, successors, assigns and licenses.

 

ARTICLE 5

NON-COMPETITION AND NON-SOLICITATION

 

4.1 Non-Competition

 

Until two(2) years after the end of employment with EOS, the Employee will not,
unless acting under this Agreement or with the prior written consent of EOS,
directly or indirectly, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant, or otherwise with or use or permit his name to be
use in connection with, any business or enterprise engaged in activities or
operations that are in direct competition with EOS. It is recognized by the
Employee that the business of EOS and the other subsidiaries or divisions of EOS
and the Employees connection with these business, subsidiaries or divisions is
or will be international in scope, and that geographical limitations on this
non-competition covenant( and the non-solicitation covenant set forth in Article
5.2) are not appropriate.

 

5.2 Non-Solicitation

 

Until two (2) years after the end of employment with EOS, the Employee agrees
that he will not, either directly or indirectly, call on or solicit:

 



a) Any person, who at the time of such termination was, or within five(5) years
prior to such termination had been, a customer of EOS, or any of its
subsidiaries and affiliates with respect to the activities prohibited by Article
5.1; or

 

 

b) The employment of any person who was employed by EOS, or any of its
subsidiaries and affiliates on a full or part-time basis at the time of the
Employees termination of employment, unless such person (i) was involuntarily
discharged by EOS or such affiliate, or (ii) voluntarily terminated his
relationship with EOS or such affiliate prior to the Employee’s termination of
employment.



 



  24

   



 

5.3 Remedies

 

The Employee acknowledges and agrees that an actual or threatened violation of
the provision of this Article 5 will cause EOS immediate and irreparable harm,
damage and injury, which cannot be fully compensated by an award of damages or
other remedies at law. Accordingly, in addition to all other remedies available
to EOS, EOS shall be entitle to seek and procure specific performance of the
obligations of the Employee under this Agreement by injunction or any other
remedy available at law or in equity.

 

ARTICLE 6

COMPENSATION

 

6.1 Compensation

 

EOS shall pay the Employee for the performance of the Services provided for
under this Agreement at the rates and on the terms and conditions described in
Schedule”A” attached to this Agreement.

 

ARTICLE 7

TERMINATION

 

7.1 Cause

 

Nothings in this Agreement shall be construed to prevent its terminated by EOS
at any time for “cause”. For purposes of this Agreement, ”cause” shall mean a
breach or failure of the employee, of any of the terms, or provisions of this
Agreement to comply fully with the lawful directives of EOS any dishonesty,
misconduct, self-dealing, misuse of any corporate opportunity, conviction at any
time of crime involving moral turpitude, substance abuse, fraud (whether civil
or criminal), misappropriation of funds, disparagement of EOS( or other
management or employees), or other proper cause, whether past, present or
future, Such termination shall be effected by delivery of notice by EOS to the
Employee and shall be effective as of the date of such notice. EOS’s liability,
if any, for payments to the Employee by virtue of any termination of the
Employee’s employment under this Agreement shall be reduced to the extent of any
earnings received for the benefit of the Employee during any unexpired part of
the Term.

 

7.2 Notices by EOS

 

To terminate the Employees employment under this Agreement, EOS shall give the
Employee written termination notice equal to the statutory minimum notice
periods required.

 



  25

   



 

7.3 Termination by Employee

 

The Employee may not terminate his employment with EOS for minimum of three
years after which the Employee may terminate his employment under this Agreement
by providing at least one (1) month prior written notice.

 

7.4 Obligations upon Termination

 

Upon termination of this agreement under Article 7.1 the Employee shall
immediately:

 



(a) Cease to represent himself as providing any duties or services, including
the Services, to EOS and shall cease to use any documentation or advertising of
EOS and shall take all reasonable action as may be necessary to remove such;
identification as a representative of EOS; and

 

 

(b) Deliver up to EOS all Confidential Information and Developments describe in
Article 4 whether the same is in the Employee’s actual possession or under the
Employee’s control.



 

ARTICLE 8

ARBITRATION

 

8.1 Dispute Resolution and Arbitration

 

The Parties shall attempt to resolve any disputes relation to this Agreement
through amicable and good faith discussions among their representatives. For any
disputes that may not be resolved within thirty (30) days of such amicable and
good faith discussions, either Party may serve notice to the other Party
requiring the matter to be referred to arbitration to be held in Taiwan, in
accordance with the Arbitration Act, R.S.A. 1980, c. A43.1. Any final award
rendered in such arbitration shall be final and binding upon both Parties.

 

ARTICLE 9 GENERAL

 

9.1 Severability

 

In the event that any provisions contained in this Agreement shall be declared
invalid, illegal or unenforceable by a court or other lawful authority of
competent jurisdiction, this Agreement shall continue in force with respect to
the enforceable provisions and all rights and remedies accrued under the
enforceable provisions shall survive any such declaration, and any
non-enforceable provision shall to the extent permitted by law be replaced by a
provision which, being valid, comes closest to the intention underlying the
invalid, illegal unenforceable provision.

 



  26

   



 

9.2 Amendments in Writing

 

No amendment, modification or rescission of this Agreement shall be effective
unless set forth in writing and signed by the Parties or a duly authorized
representative of each Party.

 

9.3 Waiver

 

No provision under this Agreement shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach shall be in writing and signed
by the Party to be charged with such a waiver or consent. A waiver by a Party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

9.4 Survival of Terms

 

Any term of conditions of this Agreement are expressed to be applicable or may
extend beyond termination of this Agreement shall survive and continue in full
force and effect, except to the extent expressly set under this Agreement.

 

9.5 Notices

 

All notices as required under this Agreement shall be provided by registered
mail or telecopies to the Parties at the addresses as follows:

 



 

(a)

To EOS:

 

 

 

 

 

 

No.3, Lane 141, Sec. 3, Beishen Rd.,

 

 

Shenkeng Township,

 

 

Taipei County 222, Taiwan (R.O.C.)

 

 

 

 

 

(b)

To the Employee:



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  

For the purposes of this Agreement, “ Business Day” means a day on which
commercial enterprises are ordinarily open for business and excludes Saturdays,
Sundays, civic and statutory holidays. Any notice, direction or other instrument
shall, if delivered, be deemed to have been given and received on the day on
which it was so delivered, and if not a Business Day, then on the Business Day
next following the day of delivery. In the event of an interruption in postal
services, any notice, direction or other instrument shall, if mailed, be deemed
to have been given and received on the third Business Day following the day that
postal services resume. If for any reason, the method for giving notice selected
by a Party is impractical, that Party shall be obliged to select an alternative
method of giving notice. Any Party may change its address for notice in the
aforesaid manner.

 



  27

   



 

9.6 Time

 

Time shall be of the essence of this Agreement.

 

9.7 Further Assurances

 

Each Party will promptly execute and deliver to each remaining Party such
further documents and assurances and take such further action as such remaining
Party may reasonably request in order to more effectively carry out the intent
and purpose of this Agreement and to establish and protect the rights and
remedies created or intended to be created under this Agreement.

 

9.8 Headings

 

The headings in this Agreement are inserted for convenience of reference only
and shall not affect construction or interpretation of this Agreement.

 

9.9 Governing Law

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Taiwan, Republic of China.

 

9.10 Number and Gender

 

Wherever in this Agreement the masculine, feminine used, it shall be construed
as including all genders; and wherever the singular number is used, it shall be
deemed to include versa, where the context so requires.

 

9.11 Entire Agreement

 

This Agreement constitutes the entire agreement between the Parties and there
are no statements, representations, warranties, undertakings or agreements,
written or oral, express or implied between the Parties hereto except as herein
set forth in this Agreement.

 

9.12 Assignment

 

This Agreement may not be assigned to any third party by the Employee without
the express written consent of EOS. Subject to this paragraph 9.12, this
Agreement and everything contained in this Agreement shall ensure to the benefit
of and be binding upon the Parties together with their personal representatives,
successors and permitted assigns, if any.

 



  28

   



 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 



        Per:

 

 

    Per:  



 

 



 

 

Signature of Witness

 



 

 



29



 

 